         Case 2:21-bk-52780                  Doc 11 Filed 08/22/21 Entered 08/23/21 00:08:46                                    Desc
                                           Imaged Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Shannon S. Freed                                                  Social Security number or ITIN        xxx−xx−5092
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Southern District of Ohio                     Date case filed for chapter 7 8/19/21
Case number: 2:21−bk−52780                Case Assigned To: John E. Hoffman Jr.


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).


The staff of the bankruptcy clerk's office cannot give legal advice.


To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Shannon S. Freed

2.      All other names used in the
        last 8 years

3.     Address                               5177 Sawmill Rd
                                             Dublin, OH 43017

4.     Debtor's attorney                     Nannette JB Dean                                       Contact phone 614−389−4943
                                             Dean Law Co., LLC
       Name and address                      3757 Attucks Drive                                     Email: court@deanlawlpa.com
                                             Powell, OH 43065

5.     Bankruptcy trustee                    Myron N Terlecky                                       Contact phone 614−228−6345
                                             575 S Third Street
       Name and address                      Columbus, OH 43215                                     Email: mnt@columbuslawyer.net
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
          Case 2:21-bk-52780                       Doc 11 Filed 08/22/21 Entered 08/23/21 00:08:46                                                         Desc
                                                 Imaged Certificate of Notice Page 2 of 5
Debtor Shannon S. Freed                                                                                                          Case number 2:21−bk−52780
6. Bankruptcy clerk's office                           170 North High Street                                             Hours open 9:00 am − 4:00 pm
                                                       Columbus, OH 43215−2414                                           Monday through Friday
      Documents in this case may be filed at this
      address. You may inspect all records filed                                                                         Contact phone (614)469−6638
      in this case at this office or online at
      https://pacer.uscourts.gov.
                                                                                                                         Date: 8/20/21

7. Meeting of creditors                                September 27, 2021 at 09:30 AM                                    Location:

      Debtors must attend the meeting to be            The meeting may be continued or adjourned to a later              170 North High Street, Suite 100,
      questioned under oath. In a joint case,          date. If so, the date will be on the court docket. No             Columbus, OH 43215
      both spouses must attend. Creditors may          unauthorized weapons are permitted on the court's premises.
      attend, but are not required to do so.           Cellular phones and portable electronic devices are permitted
                                                       provided that they are not used to take photographs or record
                                                       any court proceedings unless otherwise authorized by the
                                                       court.



8. Presumption of abuse                                The presumption of abuse does not arise.
      If the presumption of abuse arises, you
      may have the right to file a motion to
      dismiss the case under 11 U.S.C. §
      707(b). Debtors may rebut the
      presumption by showing special
      circumstances.


9. Deadlines                                     File by the deadline to object to discharge                             Filing deadline: 11/26/21
                                                 or to challenge whether certain debts are
      The bankruptcy clerk's office must receive dischargeable:
      these documents and any required filing
      fee by the following deadlines.
                                                       You must file a complaint:

                                                        • if you assert that the debtor is not entitled to
                                                          receive a discharge of any debts under any of the
                                                          subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                          or

                                                       • if you want to have a debt excepted from discharge
                                                         under 11 U.S.C § 523(a)(2), (4), or (6).

                                                       You must file a motion:

                                                       • if you assert that the discharge should be denied
                                                         under § 727(a)(8) or (9).


                                                       Deadline to object to exemptions:                                 Filing deadline: 30 days after the
                                                       The law permits debtors to keep certain property as               conclusion of the meeting of creditors
                                                       exempt. If you believe that the law does not authorize
                                                       an exemption claimed, you may file an objection.


10. Proof of claim                                     No property appears to be available to pay creditors. Therefore, please do not file a proof of claim
      Please do not file a proof of claim unless       now. If it later appears that assets are available to pay creditors, the clerk will send you another notice
      you receive a notice to do so.                   telling you that you may file a proof of claim and stating the deadline.


11. Creditors with a foreign                           If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the
    address                                            court to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy
                                                       law if you have any questions about your rights in this case.


12. Exempt property                                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                       distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that
                                                       list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you believe that the law
                                                       does not authorize an exemption that the debtors claim, you may file an objection. The bankruptcy
                                                       clerk's office must receive the objection by the deadline to object to exemptions in line 9.


13. Abandonment                                        Pursuant to L.B.R. 6007−1, the trustee may abandon any property of the estate that is burdensome to
                                                       the estate or that is of inconsequential value and benefit to the estate. Further notice to creditors and
                                                       other parties in interest is not required for the abandonment of any property unless a party in interest,
                                                       before the conclusion of the § 341 meeting, files a request for further notice of abandonment.

If you would like to receive all future notices from the Bankruptcy Court electronically (email), you may register for the courts free Electronic Bankruptcy Noticing (EBN)
service. EBN is reliable, fast, and efficient. Additional details and registration are available at: https://bankruptcynotices.uscourts.gov
 Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                               page 2
             Case 2:21-bk-52780                   Doc 11 Filed 08/22/21 Entered 08/23/21 00:08:46                                               Desc
                                                Imaged Certificate of Notice Page 3 of 5
                                                              United States Bankruptcy Court
                                                                Southern District of Ohio
In re:                                                                                                                 Case No. 21-52780-jeh
Shannon S. Freed                                                                                                       Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0648-2                                                  User: ad                                                                    Page 1 of 3
Date Rcvd: Aug 20, 2021                                               Form ID: 309A                                                             Total Noticed: 48
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 22, 2021:
Recip ID                 Recipient Name and Address
db                     + Shannon S. Freed, 5177 Sawmill Rd, Dublin, OH 43017-1500
20727219                 Atomic Credit Union, 640 W Hunter Street, Logan, OH 43138
20727228               + Dublin Methodist Hospital, c/o United Collection Bureau, 5620 Southwyck Blvd, Suite 206, Toledo, OH 43614-1501
20727229               + Dublin Park, 5211 Sawmill Rd, Dublin, OH 43017-1549
20727233               + John Freed/Adatar, 5978 Dartshire Blvd, Dublin, OH 43016-4245
20727234               + Jonathan D. Freed, 5978 Dartshire Blvd, Dublin, OH 43016-4245
20727235               + Kemp Law Group, 555 Metro Place N, Suite 300, Dublin, OH 43017-1396
20727237              #+ Kunversion Inside Real Estate, Inside Real Estate, 12936 Frontrunner Blvd, Suite 150, Draper, UT 84020-5482
20727239              #+ Michael Blubaugh, 3471 Daleford Rd, Cleveland, OH 44120-3469
20727240                 Mid Ohio Emergency Services, c/o HRRG, PO Box 189053, Fort Lauderdale, FL 33318-9053
20727243               + Nevenka Pavlovic, PO Box 30968, Middlebur Heights, OH 44130-0914
20727248                 Ortho Neuro, c/o RBC, 283 Glessner Ave., Mansfield, OH 44903-2293
20727250               + Premier Anesthesia of Ohio, c/o HSI Financial Services, 1000 Circle 75 Parkway, #600, Atlanta, GA 30339-6051
20727252                 Spectrum, 4145 S. Falkenburg Rd., Dublin, OH 43017
20727253               + St Andrews Surgery Center, PO Box 248, Fort Morgan, CO 80701-0248
20727255               + Suncoast Pathology, PO Box 1431, Dept 220, Charlotte, NC 28201-1431
20727256               + Teresa and David Burnette, PO Box 79, Buchtel, OH 45716-0079
20727258               + US Actue Care Solutions, PO Box 9820, Pompano Beach, FL 33075-0820
20727257               + Unified Bank, 201 South Fourth Street, PO Box 10, Martins Ferry, OH 43935-0010

TOTAL: 19

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: court@deanlawlpa.com
                                                                                        Aug 20 2021 18:39:00      Nannette JB Dean, Dean Law Co., LLC, 3757
                                                                                                                  Attucks Drive, Powell, OH 43065
tr                     + EDI: FMNTERLECKY.COM
                                                                                        Aug 20 2021 22:48:00      Myron N Terlecky, 575 S Third Street, Columbus,
                                                                                                                  OH 43215-5755
ust                    + Email/Text: ustpregion09.cb.ecf@usdoj.gov
                                                                                        Aug 20 2021 18:39:00      Asst US Trustee (Col), Office of the US Trustee,
                                                                                                                  170 North High Street, Suite 200, Columbus, OH
                                                                                                                  43215-2417
20727218               + EDI: AMEREXPR.COM
                                                                                        Aug 20 2021 22:48:00      American Express, PO Box 981537, El Paso, TX
                                                                                                                  79998-1537
20727220               + EDI: TSYS2.COM
                                                                                        Aug 20 2021 22:48:00      Barclays Bank, PO Box 8803, Wilmington, DE
                                                                                                                  19899-8803
20727221               + EDI: TSYS2.COM
                                                                                        Aug 20 2021 22:48:00      Barclays Bank/Carnival Mastercard, PO Box 8803,
                                                                                                                  Wilmington, DE 19899-8803
20727222               + EDI: CAPITALONE.COM
                                                                                        Aug 20 2021 22:48:00      Capital One, PO Box 30285, Salt Lake City, UT
                                                                                                                  84130-0285
20727223               + Email/Text: bankrupt@choicerecovery.com
                                                                                        Aug 20 2021 18:39:00      Center for Surgical Dermatology, c/o Choice
                                                                                                                  Recovery, 1550 Old Henderson Rd., Suite S,
            Case 2:21-bk-52780                 Doc 11 Filed 08/22/21 Entered 08/23/21 00:08:46                                          Desc
                                             Imaged Certificate of Notice Page 4 of 5
District/off: 0648-2                                               User: ad                                                               Page 2 of 3
Date Rcvd: Aug 20, 2021                                            Form ID: 309A                                                        Total Noticed: 48
                                                                                                            Columbus, OH 43220-3626
20727225              + Email/Text: HWIBankruptcy@hunterwarfield.com
                                                                                   Aug 20 2021 18:40:00     Core Select, c/o Hunter Warfield, 4620 Woodland
                                                                                                            Corporate Blvd, Tampa, FL 33614-2415
20727226              + Email/Text: clientservices@credit-control.com
                                                                                   Aug 20 2021 18:40:00     Credit Control LLC, 5757 Phantom Drive, Suite
                                                                                                            330, Hazelwood, MO 63042-2429
20727227                 EDI: DISCOVER.COM
                                                                                   Aug 20 2021 22:48:00     Discover Bank, c/o Discover Products INc, 6500
                                                                                                            New Albany Rd, New Albany, OH 43054
20727230              + Email/Text: info@meadeandassociates.com
                                                                                   Aug 20 2021 18:39:00     Hand & Microsurgery Assoc, c/o Meade &
                                                                                                            Associates, 737 Enterprise Dr, Lewis Center, OH
                                                                                                            43035-9422
20727231              + Email/Text: HWIBankruptcy@hunterwarfield.com
                                                                                   Aug 20 2021 18:40:00     Home River Triad, c/o Hunter Warfield, 4620
                                                                                                            Woodland Corporate Blvd, Tampa, FL
                                                                                                            33614-2415
20727232                 EDI: IRS.COM
                                                                                   Aug 20 2021 22:48:00     Internal Revenue Service, PO Box 7346,
                                                                                                            Philadelphia, PA 19101-7346
20727224                 EDI: JPMORGANCHASE
                                                                                   Aug 20 2021 22:48:00     Chase, PO Box 15298, Wilmington, DE 19850
20727238              + Email/Text: bankruptcy@glacompany.com
                                                                                   Aug 20 2021 18:39:00     KY Medical Service Foundation, c/o GLA
                                                                                                            Collection Co Inc., 2630 Gleeson Ln, Louisville,
                                                                                                            KY 40299-1772
20727236                 Email/Text: PBNCNotifications@peritusservices.com
                                                                                   Aug 20 2021 18:39:00     Kohls, PO Box 3043, Milwaukee, WI 53201-3043
20727242              + EDI: MID8.COM
                                                                                   Aug 20 2021 22:48:00     Midland Credit Management, 320 E Big Beaver
                                                                                                            Rd, Suite 300, Troy, MI 48083-1271
20727241              + EDI: MID8.COM
                                                                                   Aug 20 2021 22:48:00     Midland Credit Management, 350 Camino De LA
                                                                                                            Reina, Suite 100, San Diego, CA 92108-3007
20727247              + Email/Text: info@meadeandassociates.com
                                                                                   Aug 20 2021 18:39:00     OPG Heritage College, c/o Meade & Associates,
                                                                                                            737 Enterprise Drive, Lewis Center, OH
                                                                                                            43035-9422
20727244              + Email/Text: oh_bankruptcy@ohiohealth.com
                                                                                   Aug 20 2021 18:40:00     Ohio Health, 5350 Frantz Rd., Dublin, OH
                                                                                                            43016-4259
20727245                 EDI: AGFINANCE.COM
                                                                                   Aug 20 2021 22:48:00     One Main Financial, Bankruptcy Dept., Personal,
                                                                                                            PO Box 6042, Sioux Falls, SD 57117-6042
20727246              + EDI: AGFINANCE.COM
                                                                                   Aug 20 2021 22:48:00     One Main Financial Group LLC, 601 NW Second
                                                                                                            Street, Evansville, IN 47708-1013
20727249                 EDI: PRA.COM
                                                                                   Aug 20 2021 22:48:00     Portfolio Recovery Associates, 120 Corporate
                                                                                                            Blvd., Suite 100, Norfolk, VA 23502
20727254                 Email/Text: Bankruptcy.notices@tax.state.oh.us
                                                                                   Aug 20 2021 18:40:00     State of Ohio, Department of Taxation, PO Box
                                                                                                            530, Columbus, OH 43216-0530
20727259              + EDI: VERIZONCOMB.COM
                                                                                   Aug 20 2021 22:48:00     Verizon Wireless/Southeast, PO Box 26055,
                                                                                                            National Recovery Dept MS400, Minneapolis, MN
                                                                                                            55426-0055
20727260                 Email/Text: edinkel@vikingservice.com
                                                                                   Aug 20 2021 18:40:00     Viking Client Services, PO Box 59207,
                                                                                                            Minneapolis, MN 55459-0207
20727251                 Email/Text: bankruptcytn@wakeassoc.com
                                                                                   Aug 20 2021 18:39:00     Proscan Imaging of Pickerington, c/o Wakefield &
                                                                                                            Associates, PO Box 50250, Knoxville, TN 37950
20727261              + Email/Text: BKRMailOps@weltman.com
                                                                                   Aug 20 2021 18:40:00     Weltman Weinberg & Reis, 3705 Marlane Drive,
                                                                                                            Grove City, OH 43123-8895

TOTAL: 29


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
             Case 2:21-bk-52780                 Doc 11 Filed 08/22/21 Entered 08/23/21 00:08:46                                       Desc
                                              Imaged Certificate of Notice Page 5 of 5
District/off: 0648-2                                               User: ad                                                             Page 3 of 3
Date Rcvd: Aug 20, 2021                                            Form ID: 309A                                                      Total Noticed: 48
Recip ID        Bypass Reason Name and Address
20727262        *             Weltman, Weinberg & Reis, 3705 Marlane Drive, Grove City, OH 43123-8895

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 22, 2021                                        Signature:          /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 20, 2021 at the address(es) listed
below:
Name                             Email Address
Asst US Trustee (Col)
                                 ustpregion09.cb.ecf@usdoj.gov

Myron N Terlecky
                                 mnt@columbuslawyer.net oh41@ecfcbis.com;mnt@trustesolutions.net;HABTrustee@columbuslawyer.net

Nannette JB Dean
                                 on behalf of Debtor Shannon S. Freed court@deanlawlpa.com court@deanlawlpa.com


TOTAL: 3
